463 F.2d 422
James F. PLOTNER, Jr., Sp. 4, United States Army, Petitioner-Appellee,v.Stanley R. RESOR, Secretary of the Army, and John C. F.Tillson, III, Commanding General, Fort Gordon,Georgia, Respondents-Appellants.
No. 31030.
United States Court of Appeals,
Fifth Circuit.
Aug. 18, 1972.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Chief Judge.
William T. Morton, Asst. U. S. Atty., R. Jackson B. Smith, Jr., U. S. Atty., Barnee C. Baxter, Jr., Asst. U. S. Atty., Augusta, Ga., for respondents-appellants.
Peter E. Rindskopf, Howard Moore, Jr., Atlanta, Ga., John H. Ruffin, Augusta, Ga., for petitioner-appellee.
Before JOHN R. BROWN, Chief Judge, TUTTLE, Senior Circuit Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
The court has heretofore put this case en banc on its own motion.  On the facts made known to the Court the cause has become moot since the granting of rehearing en banc.  Accordingly the appeal is dismissed and the panel decision, 1971, 446 F.2d 1066 is to have no precedential value.


2
Appeal dismissed.